Citation Nr: 1540616	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  08-32 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for plantar fasciitis and heel spur of the left foot, status post fasciotomy.

2. Entitlement to a total disability rating based on individual unemployability
(TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979, November 1990 to
October 1991, January 2003 to July 2004, and January 2005 to August 2006.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
December 2007 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Nashville Tennessee, which granted service connection for plantar fasciitis and heel spur of the left foot status post fasciotomy, and assigned a noncompensable rating effective August 28, 2006 and a temporary 100 percent disability rating due to surgical treatment necessitating convalescence from May 23, 2007 to June 30, 2007.

A second rating decision, dated July 2008 increased the Veteran's initial disability rating to 10 percent and assigned a temporary 100 percent disability rating due to surgical treatment necessitating convalescence from March 26, 2008 to April 30, 2008.

In August 2008, the Nashville RO issued a third rating decision which denied entitlement to an extension of a temporary total evaluation due to surgical convalescence and continued the 10 percent disability rating assigned in the July 2008 rating decision, effective May 1, 2008.

Finally, in October 2008 the Nashville RO issued a fourth rating decision which found clear and unmistakable error in the August 2008 rating decision due to failure to consider the applicability of special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(0) and therefore, granted entitlement to SMC from March 26, 2008 to April 30, 2008.

In a January 2014 rating decision, SMC under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(1) on account of left plantar fascitis with heel spur, status post fasciotomy was granted from March 26, 2008 to May 1, 2008.

In December 2011 and June 2014, the Board remanded the case for additional development.  The case has been returned to the Board for further appellate review. 


FINDINGS OF FACT

1. Prior to September 13, 2013, left foot plantar fasciitis and heel spur was productive of  moderate disability manifested by mild discomfort and tenderness, pain, fatigability, incoordination, and lack of endurance, without flare-ups or impact on daily activities of personal hygiene, and resulting in not more than two weeks lost from work for treatment.  

2. From October 21, 2013, left foot plantar fasciitis and heel spur was productive of a moderately severe disability manifested by sharp pain with weight-bearing and severe flare-ups, resulting in a moderate to severe impact on standing and walking, as well as running, jogging, and climbing.

3. From September 13, 2013 to October 20, 2013, the Veteran was in a period of convalescence following a September 13, 2013 surgery on his service-connected left foot disability. 

4. The Veteran is unable to obtain and maintain substantially gainful employment due solely to service-connected disabilities. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for left foot plantar fasciitis have not been met prior to September 13, 2013. 38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).

2. The criteria for an initial rating of 20 percent, but no greater, for left foot plantar fasciitis have been met from October 21, 2013. 38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).
3. The criteria for a temporary total evaluation due to a period of post-surgical convalescence have been met from September 13, 2013 to October 20, 2013.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.30 (2015).  

4. The criteria for entitlement to TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

This case was remanded by the Board in December 2011 and June 2014 for the purposes of obtaining outstanding VA treatment notes and scheduling VA examinations.  A review of the post-remand record reveals that the treatment records were associated with the claims file and the VA examinations were conducted in March 2012 and September 2014.  Therefore, the Board finds that the AOJ substantially complied with the Board's orders in the December 2011 and June 2014 remands. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

II. VA's Duties to Notify and Assist 

As the Board's decision herein to grant entitlement to TDIU is a full grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) and the implementing regulations.

Regarding the initial rating claim, pursuant to VCAA, VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter was issued in March 2007 that addressed the claims for service connection.   Letters pertinent to the initial rating claim were issued after the initial adjudication. 

Although the VCAA notices were issued after the initial adjudication of the Veteran's service connection claim, the Veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2015).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. 
§ 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied. Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran's VA medical records, and the reports of October 2007, March 2012, and September 2014 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claim. The Veteran has not identified any additional records that VA needs to obtain to ensure an equitable disposition to the claim. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the reports they provided an assessment of the Veteran's symptoms and diagnosis that was sufficient to be a basis for determining the appropriate disability ratings.  The Board notes that the October 2007 VA examiner did not review the claims file.  However, the lack of a claims file alone does not render the examination inadequate. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In an initial or increased rating case, it is the findings on examination that are most salient to the claim.  Moreover, the October 2007 VA examination was followed by two VA examinations at which the examiners reviewed the record in full.  Nothing suggests that any examiner documented findings inconsistent with the medical history outlined in the claims file or not representative of the Veteran's symptomatology; therefore, the Board finds the VA examination reports in this case adequate for rating purposes. 

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the appellant in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.\

III. Left Foot Disability

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.
Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In an increased rating case the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In all cases, if later evidence indicates that the degree of disability increased or decreased following the assignment of a given rating, "staged" ratings may be assigned for separate periods of time within the appeal period based on facts found. Id.   

Initially, the Board notes that VA treatment notes show a diagnosis of left resistant/recurrent plantar fasciitis for which the Veteran has been treated surgically three times.  On two occasions, once in 2007 and once in 2008, the Veteran was granted a temporary total evaluation for a period of post-surgical convalescence lasting at least one month.  The most recent surgery was a same-day procedure performed on September 13, 2013.  VA treatment notes indicated that the Veteran initially wore a CAM boot and then progressed to normal footwear.  An October 17, 2013 VA treatment note reports that he was cleared to report back to work full-time on October 21, 2013.

Under VA regulations, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required VA hospital treatment for a period in excess of twenty-one days. 38 C.F.R. § 4.29 (2015).  Additionally, such rating is appropriate when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that one of the following criteria is met effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release. 38 C.F.R. § 4.30 (2014). 

The total rating will be followed by appropriate schedular evaluations.  When the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating under this section. 

Total ratings will be assigned under this section if treatment of a service-connected disability resulted in 1) surgery necessitating at least one month of convalescence; 2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or 3) immobilization by cast, without surgery, of one major joint or more. 

The Court has defined convalescence as the stage of recovery following an attack of disease, a surgical operation, or an injury and recovery as the act of regaining or returning toward a normal or healthy state.  Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30. Id.; Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.

In light of the above, the Board determines that a temporary total evaluation for the Veteran's left foot disability is warranted from September 13, 2013 to October 20, 2013 for a period of post-surgical convalescence lasting for a least a month.  Thus, the remaining issue is entitlement to a rating in excess of 10 percent for the period from August 28, 2006 to May 22, 2007; July 1, 2007 to March 25, 2008; May 1, 2008 to September 12, 2013; and from October 21, 2013 to the present.  For ease of discussion, from this point forward, any reference to the appeal period does not include the periods during which a temporary total evaluation has been assigned.  

The Veteran's service-connected left foot disability has been assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015), for foot injuries.  Under Diagnostic Code 5284, other, a 10 percent disability rating is provided for a "moderate" foot injury.  A 20 percent disability rating is provided for a "moderately severe" foot injury.  A 30 percent disability rating is provided for a "severe" foot injury.  The Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot. 38 C.F.R. § 4.71a.

The words "moderate" "moderately severe," and "severe," as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Relevant evidence consists of the reports of October 2007, March 2012, and September 2014 VA examinations and VA treatment notes.  The October 2007 VA examiner documented symptoms of pain, heat, fatigability, and lack of endurance.  An MRI identified as being of the left foot showed no stress fracture, ligament trauma, joint, or soft tissue abnormality.  The examiner stated that the Veteran was currently employed as a crane operator and had lost two out of three weeks of work due to appointments for treatment.  Effects on occupation included decreased mobility and strength in the lower extremity resulting in increased absenteeism and assignment of different duties.  The examiner indicated that the Veteran's activities of daily living, such as bathing, feeding, dressing, grooming, toileting, and driving, were not affected.  However, the effect on traveling was moderate, and the impact on chores, shopping, exercise, sports, and recreation was severe.  The Veteran denied flare-ups.

At the March 2012 VA examination, the examiner identified mild tenderness associated with the plantar fascial band insertion medially.  There was no tautness when compared with the right foot and no guarding.  Sensory examination was normal, as was the arch upon standing.  There was no bowing of the Achilles tendon and no hammering of the digits.  The examiner described mild adductovarus of the 4th and 5th digits at the DIP joint.  The examiner indicated that the Veteran had some mild discomfort to the inferior aspect of the calcaneus of the left foot.  There was no pes planus or pes cavus, and the functional limitation did not require a prosthetic appliance other than an insert.  

The September 2014 VA examiner documented the Veteran's complaints of constant aching in his foot with sharp pain with weight-bearing and monthly flare-ups that were severe and manifested by pain.  Other reported impairment included weakness, loss of power, and fatigue causing reduced ability to stand, climb, and walk.  The examiner indicated that during flare-ups, the loss of strength, power, and increased fatigue caused moderate to severe reduction in the ability to stand, walk, run, jog, and climb.  Imaging studies revealed no degenerative or traumatic arthritis.  

Based on the above, the Board determines that the manifestations of the Veteran's service-connected left foot disability do not meet the criteria for a rating in excess of 10 percent prior to September 13, 2013.  The Veteran's left foot disability during that period was manifested by mild discomfort and tenderness, pain, fatigability, incoordination, and lack of endurance without flare-ups, and resulted in not more than two weeks lost from work for treatment with no impact on daily activities of personal hygiene and feeding, and a severe impact on non-essential activities such as chores, sports, exercise, and recreation.  The Board determines that this range of manifestations constitutes no greater than a moderate disability, which is contemplated by the 10 percent rating assigned.  

However, from October 21, 2013, the Board assigns a 20 percent rating, which contemplates a moderately severe disability.  At the September 2014 VA examination, the Veteran complained of sharp pain with weight-bearing and flare-ups were described as severe, resulting in a moderate to severe impact on standing and walking, as well as running, jogging, and climbing.  The Board determines that these manifestations more closely approximate a moderately severe disability, warranting a 20 percent rating.  However, the Board does not conclude that these symptoms meet the criteria of a severe disability as the symptoms range from moderate to severe but manifest at the more severe level only during flare-ups.  Thus, the Board concludes that the more severe symptoms are not representative of the overall severity of the disability. 

Consequently, a rating in excess of 10 percent for the Veteran's service-connected left foot disability is denied prior to September 13, 2013.  A temporary total evaluation is granted from September 13, 2013 to October 20, 2013, and a 20 percent rating is granted from October 21, 2013. 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
 §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required. 

The Veteran's left foot disability manifests in ways contemplated by the rating schedule.  The rating schedule provides disability ratings on the basis of pain, fatigability, and lack of endurance that results in limitations in standing, walking, running, jogging, and climbing.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Thus, there is nothing exceptional or unusual about the Veteran's service-connected left foot disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.  

Further, with respect to the second Thun element, the evidence has not suggested that "related factors" are present.  The record reveals that the Veteran was employed for most of the appeal period and occasionally missed work for treatment.  However, the evidence does not show that the left foot disability caused a marked interference in the Veteran's employment or had economic effects outside those contemplated by the rating schedule.  In addition, while the Veteran has had several surgeries, compensated accordingly, the record does not establish that the service-connected left foot disability has required hospitalization so as to render impractical the application of the regular schedular standards.  Therefore, an extra-schedular rating for left foot plantar fasciitis is denied.

Further, the Board notes that under Johnson  v. McDonald, 762 F. 3rd 1362   (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998).  There are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the benefit of the doubt has been considered in the assignment of staged ratings for the Veteran's left foot disability, and the preponderance of the evidence is against higher ratings than the 10 percent and 20 percent assigned by the AOJ and the Board.  Therefore, such claims are denied.

IV. TDIU

A total disability evaluation for compensation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015). 

For purposes of calculating the percentage requirements of one 60 percent disability, or one 40 percent disability, the following disabilities will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  When a Veteran is unemployable by reason of his service-connected disabilities, but does not meet the percentage standards set forth in 
§ 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extra-schedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extra-schedular basis to the Director, Compensation and Pension Service.

 "Substantially gainful employment" is not currently defined in VA regulations. Marginal employment is not substantially gainful employment. 38 C.F.R. § 4.16(a). For purposes of 38 C.F.R. § 4.16(a) , marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. However, consideration shall be given in all claims to the nature of the employment and the reasons for termination. Id. 

The Veteran first met the threshold criteria for TDIU on March 20, 2008, when service connection was granted for PTSD, evaluated as 70 percent disabling.  Prior to that date, the Veteran had no disabilities rated as at least 40 percent disabling, and his combined rating did not exceed 40 percent.  Moreover, the record shows that the Veteran was employed during that time, and he did not suggest that he could not work due to service-connected disability until after the March 2008 foot surgery.    

Relevant opinions include that of a September 2014 VA psychiatric examiner.  The examiner stated that the Veteran is able to work in both physical and sedentary settings; however, his difficulty in establishing and maintaining relationships with people at work and being isolative at work (both of which are due to his PTSD) can result in reduced reliability and productivity at work.

The September 2014 general medical examiner opined that, disregarding age and nonservice-connected disabilities and based solely on the Veteran's service-connected disabilities of type II diabetes mellitus, diabetic peripheral neuropathy, hypertension, degenerative joint disease of the bilateral knees, and bilateral chronic plantar fasciitis with heel spur, the Veteran is prevented from performing physical activities that require greater than 3-5 METS for sustained periods of time, standing more than 30 minutes, walking more than 1/2 to 1 mile repetitively, kneeling, crawling, squatting, bending from the knees repetitively, climbing  more than two flights of stairs repetitively, climbing ladders, jumping, running, jogging, gripping and grasping tools and heavy objects repetitively, twisting and turning tools and heavy objects repetitively, and operating foot controls repetitively for prolonged period of time.  The examiner then stated that it is his opinion that based solely on his service-connected disabilities, the Veteran can read, use writing instruments, perform keyboarding, use TV and computer monitors, and perform sedentary occupations that do not require repetitive rising from seated to standing position, prolonged walking, standing, or the other activities mentioned above. 

In spite of the above opinions, the Board determines that the evidence in support of the Veteran's claim for TDIU is in equipoise.  While the September 2014 VA psychiatric examiner indicated that the Veteran could work, but with reduced reliability and productivity, his PTSD is rated as 70 percent disabling, which contemplates occupational impairment which involves difficulty in adapting to stressful circumstances and an inability to function independently.  Moreover, while both the September 2014 VA examiners cited types of work and work environments in which the Veteran could engage, this work is sedentary and would involve work with documents and computers as opposed to people.  However, the September 2014 general medical examiner documented the Veteran's educational level as a High School diploma with subsequent employment as a glass packer, crane operator, and loading dock supervisor, with military duties as a mechanic and Motor Sergeant.  In light of these facts, the Board determines that the limitations cited by the September 2014 VA examiners render it infeasible that the Veteran would be able to obtain and maintain substantially gainful employment commensurate with his education, skills, and work experience.  Therefore, entitlement to TDIU is granted. 

The Board notes that, while the Veteran met the threshold criteria for TDIU in March 2008, he was apparently working in some capacity until retirement in August 2014.  The Board's grant of entitlement to TDIU does not intimate the appropriate effective date for that grant.  The appropriate effective date will be assigned by the AOJ in implementing this decision. 


ORDER

Entitlement to an initial rating in excess of 10 percent for plantar fasciitis and heel spur of the left foot, status post fasciotomy is denied prior to September 13, 2013.

Entitlement to an initial rating of 20 percent, but no greater, is granted for plantar fasciitis and heel spur of the left foot, status post fasciotomy from October 21, 2013.

Entitlement to a temporary total evaluation for a period of post-surgical convalescence pursuant to 38 C.F.R. § 4.30 is granted from September 13, 2013 to October 20, 2013.

Entitlement to TDIU is granted.




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

 

Department of Veterans Affairs


